Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner wall of the first container comprising a skirt [claim 4] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The figures appear to show the inner wall of the second container (20) has a skirt (63).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6, it appears “to this second end” should be “thereto”.
In claim 1, line 12, it appears “which is closed” should be “the second container is closed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure does not have sufficient support for the limitation “the inner wall of the first container comprises a skirt that makes it possible to create a space between the skirt and the inner wall of the first container”. Examiner suggests amending the limitation to read “the inner wall of the second container comprises a skirt that makes it possible to create a space between the skirt and the inner wall of the second container.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the limitation “at least a first and second fluid comprising an arrangement…” in lines 1-2, since it is unclear what structure comprises the arrangement. For examination purposes, Examiner interprets the limitation as “at least a first and second fluid, wherein the device comprises an arrangement…”.
Regarding claim 1, the phrase "preferably" (in lines 4 and 9) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner suggests deleting “preferably in the form of a tube” from lines 4 and 9.
Claim 1 recites the limitation "the first end" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears “the first end” should be “a first end”.
Claim 1 recites the limitation "the second end" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears “the second end” should be “a second end”.
Claim 1 recites the limitation "the first end" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears “the first end” should be “a first end”.
Claim 1 recites the limitation "the second end" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It appears “the second end” should be “a second end”.
Claim 1 recites the limitation "the direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears “the direction” should be “a direction”.
Claim 3 recites the limitation "the inner wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears “the inner wall” should be “an inner wall”.
Claim 4 recites the limitation "the inner wall” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears “the inner wall” should be “an inner wall”.
Claim 5 recites the limitation "the striker” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears claim 5 should depend from claim 2 which defines the striker.
Claim 5 is further rendered indefinite by the limitation “said at least one opening element being designed to allow the opening of the tearable wall over a larger surface” since it is unclear what the opening surface of the tearable wall is larger than. For examination purposes, Examiner interprets the limitation as “said at least one opening element being designed to allow the opening of the tearable wall over a larger surface than that of the striker”.
Claim 6 recites the limitation "said at least one leg” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending “a leg” in claim 5 to read “at least one leg”.
Claim 9 recites the limitation "the wall of the first container” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears “the wall of the first container” should be “a wall of the first container”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiegner (US 4,247,001).
Regarding claim 1, Wiegner ‘001 discloses a device (See Fig. 3) capable of packaging at least a first and a second fluid, the device comprising an arrangement consisting of a first container (at 3’) capable of containing a first fluid and a second container (at 2’) capable of containing a second fluid, wherein the first container is substantially in the form of a tube, a first end (top end in Fig. 3) of which is provided with a dispenser (at 4’) and a second end (bottom end in Fig. 3) of which is capable of attaching to said second container to this second end and thus close said second end of the first container (as shown in Fig. 3), wherein the second container is substantially in the form of a tube, a first end (top end in Fig. 3) of which is designed to be attached to the second end of the first container, said first end of the second container being closed by means of a tearable wall (at 7), and a second end of which is closed by means of a movable wall (bottom wall of 2’, which includes 13’), said movable wall being capable of being displaced in the direction of said tearable wall to open said tearable wall and thus allow the first and second fluid to mix with each other.
Regarding claim 2, Wiegner ‘001 discloses the movable wall is provided with a striker (at 14’) designed to strike said tearable wall during the movement of said movable wall in the direction of the first end of the second container.
Regarding claim 3, Wiegner ‘001 discloses the movable wall comprises an edge in the form of a flange (at 16) designed to come into contact with an inner wall of the second container, during the movement of said movable wall in the direction of the first end of the second container, and thus ensure leaktightness between the movable wall and said inner wall of said second container (at the engagement points between 16 and the inner wall).
Regarding claim 7, Wiegner ‘001 discloses the arrangement, consisting of said first and second containers, is capable of ensuring a nested fitting of said second container in the first container (as shown in Fig. 3).

Claims 1, 2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiegner (US 4,174,035).
Regarding claim 1, Wiegner ‘035 discloses a device (See Fig. 1) capable of packaging at least a first and a second fluid, the device comprising an arrangement consisting of a first container (at 3) capable of containing a first fluid and a second container (at 4) capable of containing a second fluid, wherein the first container is substantially in the form of a tube, a first end (bottom end in Fig. 1) of which is provided with a dispenser (at 10) and a second end (top end in Fig. 1) of which is capable of attaching to said second container to this second end and thus close said second end of the first container (as shown in Fig. 1), wherein the second container is substantially in the form of a tube, a first end (bottom end in Fig. 1) of which is designed to be attached to the second end of the first container, said first end of the second container being closed by means of a tearable wall (at 13), and a second end of which is closed by means of a movable wall (top wall at 6, which includes 15/16), said movable wall being capable of being displaced in the direction of said tearable wall to open said tearable wall and thus allow the first and second fluid to mix with each other.
Regarding claim 2, Wiegner ‘035 discloses the movable wall is provided with a striker (at 15) designed to strike said tearable wall during the movement of said movable wall in the direction of the first end of the second container.
Regarding claim 5, Wiegner ‘035 discloses the second container comprises at least one opening element (at 16), which is substantially positioned parallel to the striker, said at least one opening element being attached to said striker by means of a leg (material between 15 and 16), said at least one opening element being designed to allow the opening of the tearable wall over a larger surface.
Regarding claim 7, Wiegner ‘035 discloses the arrangement, consisting of said first and second containers, is capable of ensuring a nested fitting of said second container in the first container (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegner (US 4,247,001) as applied to claim 1 above. As described above, Wiegner ‘001 discloses the claimed invention except for the screw fitting between the first and second containers. However, Official Notice is taken, that it is old and conventional to connect two container portions to one another by a screw fitting. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have connected the first and second containers of Wiegner ‘001 to one another by a screw fitting in order to form a more secure connection.    

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegner (US 4,247,001) as applied to claim 1 above, in view of Greer et al. (US 8,550,303). As described above, Wiegner ‘001 discloses the claimed invention except for the express disclosure that a part of the wall of the first container is flexible to allow for deforming the wall to increase pressure within the first container. However, Greer teaches it is well known in the art for a multi-chambered container to have container portions (30/40/50) formed with deformable walls for the purpose of allowing the container portions to be squeezed to dispense the contents thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall portion of the first container of Wiegner ‘001 to be deformable as taught by Greer in order to allow for easier dispensing of the contents.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegner (US 4,174,035) as applied to claim 1 above. As described above, Wiegner ‘035 discloses the claimed invention except for the screw fitting between the first and second containers. However, Official Notice is taken, that it is old and conventional to connect two container portions to one another by a screw fitting. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to have connected the first and second containers of Wiegner ‘035 to one another by a screw fitting in order to form a more secure connection.    

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegner (US 4,174,035) as applied to claim 1 above, in view of Greer et al. (US 8,550,303). As described above, Wiegner ‘035 discloses the claimed invention except for the express disclosure that a part of the wall of the first container is flexible to allow for deforming the wall to increase pressure within the first container. However, Greer teaches it is well known in the art for a multi-chambered container to have container portions (30/40/50) formed with deformable walls for the purpose of allowing the container portions to be squeezed to dispense the contents thereof. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sidewall portion of the first container of Wiegner ‘035 to be deformable as taught by Greer in order to allow for easier dispensing of the contents.

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20200156851-A1, US-20180319566-A1, US-20150251837-A1, US-20140246343-A1, US-20140131229-A1, US-20030052019-A1 and US-4103772-A disclose similar multi-container packaging devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735